








EXHIBIT 10.3




SECURED CONTINUING UNCONDITIONAL GUARANTY

 

This SECURED CONTINUING UNCONDITIONAL GUARANTY (this “Guaranty”), is made this
27th day of March, 2007, by Firecreek Petroleum, Inc., a Delaware corporation,
having a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253
(“Petroleum”),  Firecreek Petroleum Romania, SRL, a Romanian corporation, having
a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253
(“Romania”); Firecreek Petroleum Kazakhstan, Inc. a Delaware corporation, having
a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253
(“Kazakhstan”); Firecreek Petroleum Ukraine, Inc. a Delaware corporation, having
a mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253
(“Ukraine”); IYSG, Ltd., a United Kingdom corporation, having a mailing address
at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253 (“IYSG”), (in disposal as per
GAAP); Producers Supply, Inc. a Arkansas corporation, having an additional
mailing address at 6564 Smoke Tree Lane, Scottsdale, Arizona 85253
(“Producers”), (treated as liquidated as per GAAP); Malibu Holding, Inc. a
Nevada corporation, having a mailing address at 6564 Smoke Tree Lane,
Scottsdale, Arizona 85253 (“Malibu”)  and together with Petroleum, Romania,
Kazakhstan, Ukraine, IYSG and Producers, individually and collectively, jointly
and severally, the “Guarantor”) in favor of and for the benefit and security of
DUTCHESS PRIVATE EQUITIES FUND, LTD., having a mailing address at 50
Commonwealth Avenue, Suite 2, Boston, Massachusetts  02116 (the “Secured
Party”)..

WHEREAS, pursuant to one or more promissory notes or other debentures or
instruments, including, without limitation, (i) that certain Promissory Notes
dated September 9, 2005, November 14, 2005, April 21, 2006 and  June 29th, 2006
from the Company in favor of the Secured Party and (ii) that certain Promissory
Note, dated of even date herewith from the Company in favor of the Secured Party
(as amended or otherwise modified from time to time, collectively, the
“Debentures and Notes”), the Secured Party has agreed to make certain loans and
other financial accommodations to EGPI Firecreek, Inc. (the “Company”);

WHEREAS, each Guarantor is desirous of having the Secured Party extend and/or
continue the extension of credit to the Company, and the Secured Party has
required that each Guarantor execute and deliver this Guaranty to the Secured
Party, as a condition to the extension and continuation of credit by the Secured
Party; and

WHEREAS, the extension and/or continued extension of credit, as aforesaid, by
the Secured Party is necessary and desirable to the conduct and operation of the
business of the Company, and each Guarantor will derive substantial benefits
from the credit made available to the Company pursuant to the Debentures and
Notes;

NOW, THEREFORE, for value received and in consideration of any loan, advance, or
financial accommodation of any kind whatsoever heretofore, now or hereafter
made, given or granted to the Company by the Secured Party, each Guarantor
agrees as follows:

1.

Each Guarantor unconditionally guaranties (i) the full and prompt payment when
due, whether at maturity or earlier, by reason of acceleration or otherwise, and
at all times thereafter, of all of the indebtedness, liabilities and obligations
of every kind and nature of the Company to the Secured Party or any parent,
affiliate or subsidiary of the Secured Party (the terms “Secured Party” as used
hereafter shall include such parents, affiliates and subsidiaries), howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, joint or several, now or hereafter existing, or due or to become
due, and howsoever owned, held or acquired by the Secured Party, whether through
discount, overdraft, purchase, direct loan or as collateral or otherwise,
including, without limitation, all obligations and liabilities of the Company to
the Secured Party under the Debentures and Notes, and (ii) the prompt, full and
faithful discharge by the Company of each and every term, condition, agreement,
representation and warranty now or hereafter made by the Company to Secured
Party (all such indebtedness, liabilities and obligations being hereinafter
collectively referred to as the “Liabilities”).  Guarantor further agrees to pay
all costs and expenses, including, without limitation, all court costs and
reasonable attorneys’ and paralegals’ fees paid or incurred by Secured Party in
endeavoring to collect all or any part of the Liabilities from, or in





____________    _______________

   DHL                        DA

1




--------------------------------------------------------------------------------

prosecuting any action against, Guarantor.  All amounts payable by Guarantor
under this Guaranty shall be payable by Guarantor upon demand by Secured Party.

2.

Notwithstanding any provision of this Guaranty to the contrary, it is intended
that this Guaranty, and any liens and security interests granted by Guarantor to
secure this Guaranty, not constitute a “Fraudulent Conveyance” (as defined
below).  Consequently, Guarantor agrees that if this Guaranty, or any liens or
security interests securing this Guaranty, would, but for the application of
this sentence, constitute a Fraudulent Conveyance, this Guaranty and each such
lien and security interest shall be valid and enforceable only to the maximum
extent that would not cause this Guaranty or such lien or security interest to
constitute a Fraudulent Conveyance, and this Guaranty shall automatically be
deemed to have been amended accordingly at all relevant times.  For purposes
hereof, “Fraudulent Conveyance” means a fraudulent conveyance under Section 548
of the “Bankruptcy Code” (as hereinafter defined) or a fraudulent conveyance or
fraudulent transfer under the provisions of any applicable fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

3.

Each Guarantor hereby agrees that this Guaranty is a guaranty of payment and
performance and not of collection, and that, except as hereinafter provided, its
obligations under this Guaranty shall be unconditional, irrespective of (i) the
validity or enforceability of the Liabilities or any part thereof, or of any
promissory note or other document evidencing all or any part of the Liabilities,
(ii) the absence of any attempt to collect Liabilities from the Company or any
other guarantor or other action to enforce the same, (iii) the waiver or consent
by Secured Party with respect to any provision of any instrument evidencing
Liabilities, or any part thereof, or any other agreement heretofore, now or
hereafter executed by Company and delivered to Secured Party, (iv) failure by
Secured Party to take any steps to perfect and maintain its security interest
in, or to preserve its rights to, any security or collateral for Liabilities,
(v) the institution of any proceeding under Chapter 11 of Title 11 of the United
States Code (11 U.S.C. §101 et seq.), as amended (the “Bankruptcy Code”) or any
similar or analogous statutory or nonstatutory proceedings under any other law,
whether state, provincial or federal, now existing or hereafter existing for
relief of the debtors, by or against Company, (vi) Secured Party’s election in
any such proceeding of the application of Section 1111(b)(2) of the Bankruptcy
Code, (vii) any borrowing or grant of a security interest by Company as
debtor-in-possession, under Section 364 of the Bankruptcy Code, (viii) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Secured Party’s claim(s) for repayment of Liabilities, or (ix) any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

4.

Each Guarantor hereby waives diligence, presentment, demand of payment, filing
of claims with a court in the event of receivership, insolvency or bankruptcy of
the Company, protest or notice with respect to Liabilities and all demands
whatsoever, and covenants that this Guaranty will not be discharged, except by
complete performance of the obligations and liabilities contained herein.  Upon
any default by the Company as provided in any instrument or document evidencing
all or any part of Liabilities, including, without limitation, the Debentures
and Notes, Secured Party may, at its sole election, proceed directly and at
once, without notice, against any Guarantor to collect and recover the full
amount or any portion of Liabilities, without first proceeding against the
Company, or any other person, firm, or corporation, or against any security or
collateral for Liabilities.

5.

Secured Party is hereby authorized, without notice or demand and without
affecting the liability of any Guarantor, to at any time and from time to time
(i) renew, extend, accelerate or otherwise change the time for payment of, or
other terms relating to, Liabilities or otherwise modify, amend or change the
terms of any promissory note or other agreement, document or instrument now or
hereafter executed by the Company and delivered to Secured Party; (ii) accept
partial payments on Liabilities; (iii) take and hold security or collateral for
the payment of Liabilities guaranteed hereby, or for the payment of this
Guaranty, or for the payment of any other guaranties of Liabilities or other
liabilities of the Company, and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale thereof as in its sole discretion it may determine; and
(v) settle, release, compromise, collect or otherwise liquidate Liabilities and
any security or collateral therefor in any manner, without affecting or
impairing the obligations of any Guarantor hereunder.  Secured Party shall have
the exclusive right to determine the time and manner of application of any
payments or credits, whether received from the Company or any other source, and
such determination shall be binding on each Guarantor.  All such payments and
credits may be applied, reversed and reapplied, in whole or in part, to any of
the Liabilities as Secured Party shall determine in its sole discretion without
affecting the validity or enforceability of this Guaranty.





2

____________    _______________

   DHL                        DA










--------------------------------------------------------------------------------




6.

To secure the payment and performance of the Liabilities, including the
obligations and liabilities contained herein, each Guarantor has granted to
Secured Party a security interest pursuant to a Security Agreement dated as of
even date herewith among the Company, each Guarantor and Secured Party (the
“Security Agreement”) in all property of Guarantor.  Guarantor agrees that
Secured Party shall have the rights and remedies of a secured party under the
UCC (as defined in the Security Agreement), as now existing or hereafter
amended, with respect to all of the aforesaid property, including without
limitation thereof, the right to sell or otherwise dispose of any or all of such
property and apply the proceeds of such sale to the payment of Liabilities.  In
addition, Secured Party may, in its sole discretion, without notice to Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of Liabilities (i) any
indebtedness due or to become due from Secured Party to Guarantor, and (ii) any
moneys, credits or other property belonging to Guarantor, at any time held by or
coming into the possession of Secured Party, whether for deposit or otherwise.

7.

Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Company, and any and all endorsers and/or other
guarantors of any instrument or document evidencing all or any part of
Liabilities and of all other circumstances bearing upon the risk of nonpayment
of Liabilities or any part thereof that diligent inquiry would reveal, and each
Guarantor hereby agrees that Secured Party shall not have any duty to advise
Guarantor of information known to Secured Party regarding such condition or any
such circumstances or to undertake any investigation not a part of its regular
business routine.  If Secured Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any Guarantor,
Secured Party shall be under no obligation to update any such information or to
provide any such information to Guarantor on any subsequent occasion.

8.

Each Guarantor consents and agrees that Secured Party shall be under no
obligation to marshal any assets in favor of Guarantor or against or in payment
of any or all of Liabilities.  Each Guarantor further agrees that, to the extent
that the Company make a payment or payments to Secured Party, or Secured Party
receives any proceeds of collateral, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to the Company, its estate, trustee,
receiver or any other party, including, without limitation, Guarantor, under any
bankruptcy law, state, provincial or federal law, common law or equitable
theory, then to the extent of such payment or repayment, Liabilities or the part
thereof which has been paid, reduced or satisfied by such amount, and
Guarantor’s obligations hereunder with respect to such portion of Liabilities,
shall be reinstated and continued in full force and effect as of the date such
initial payment, reduction or satisfaction occurred.

9.

Each Guarantor agrees that any and all claims of any Guarantor against the
Company, any endorser or any other guarantor of all or any part of Liabilities,
or against Company’s properties, whether arising by reason of any payment by any
Guarantor to Secured Party pursuant to the provisions hereof, or otherwise,
shall be subordinate and subject in right of payment to the prior payment, in
full, of all of Liabilities.

10.

Secured Party may, without notice to anyone, sell or assign Liabilities or any
part thereof, or grant participations therein, and in any such event each and
every immediate or remote assignee or holder of, or participant in, all or any
of Liabilities shall have the right to enforce this Guaranty, by suit or
otherwise for the benefit of such assignee, holder, or participant, as fully as
if herein by name specifically given such right, but Secured Party shall have an
unimpaired right, prior and superior to that of any such assignee, holder or
participant, to enforce this Guaranty for the benefit of Secured Party, as to
any part of Liabilities retained by Secured Party.

11.

This Guaranty shall be binding upon Guarantor and upon the successors (including
without limitation, any receiver, trustee or debtor in possession of or for
Guarantor) of Guarantor and shall inure to the benefit of Secured Party and its
respective successors and assigns.  Guarantor hereby represents and warrants
that it has all necessary corporate authority to execute and deliver this
Guaranty and to perform its obligations hereunder.

12.

This Guaranty shall continue in full force and effect, and Secured Party shall
be entitled to make loans and advances and extend financial accommodations to
the Company on the faith hereof until such time as Secured Party has, in
writing, notified Guarantor that all of Liabilities have been paid in full and
discharged or until Secured Party has actually received written notice from
Guarantor of the discontinuance of this Guaranty, or written notice of the
dissolution of Guarantor.  In case of any discontinuance by, or dissolution of,
Guarantor (collectively, a “Termination Event”), this Guaranty and the
obligations of Guarantor and its successors or assigns, as the case





3

____________    _______________

   DHL                        DA










--------------------------------------------------------------------------------

may be, shall remain in full force and effect with respect to all of Liabilities
incurred prior to the receipt by Secured Party of written notice of the
Termination Event.  

13.

Wherever possible each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Guaranty.

14.

THIS GUARANTY SHALL BE GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS, without regard to its conflicts of law
principles.

15.

Each Guarantor irrevocably agrees that, subject to Secured Party’s sole and
absolute election, all disputes arising under this Guaranty will be submitted to
arbitration in Boston, Massachusetts before a single arbitrator of the American
Arbitration Association (“AAA”).  The arbitrator shall be selected by
application of the rules of the AAA, or by mutual agreement of the parties,
except that such arbitrator shall be an attorney admitted to practice law in the
Commonwealth of Massachusetts.  No party to this agreement will challenge the
jurisdiction or venue provisions as provided in this section.  Nothing in this
section shall limit the Secured Party’s right to obtain an injunction for a
breach of this Guaranty from a court of law.

16.

Termination. This Agreement shall terminate on the date on which all Liabilities
have been satisfied, performed, paid or discharged in full.







 [Signature Page Follows]








4

____________    _______________

   DHL                        DA










--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the undersigned as
of this 27th day of March, 2007.

GUARANTOR:




Firecreek Petroleum, Inc.,




By:


Print Name:

Dennis R.  Alexander
Title:

Director


Firecreek Petroleum Romania, SRL,

By: Firecreek Petroleum, Inc., as 100% shareholder, by Dennis R. Alexander, a
Director
Print Name:


Title:




Firecreek Petroleum Kazakhstan, Inc.




By: Firecreek Petroleum, Inc., as 100% shareholder,
by Dennis R. Alexander, a Director
Print Name:


Title:





































Firecreek Petroleum Ukraine, Inc.




By:

Firecreek Petroleum, Inc., as 100%
shareholder, by Dennis R. Alexander, a Director
Print Name:


Title:


IYSG, Ltd.




By:

Dennis R. Alexander
Print Name:


Title:

Director




Producers Supply, Inc.




By:

EGPI Firecreek, Inc., as 100%
shareholder, Dennis R. Alexander, its President
Print Name:


Title:







Malibu Holding, Inc.




By:

Dennis R. Alexander


Print Name:


Title:

Its; President

















--------------------------------------------------------------------------------

ACKNOWLEDGMENT OF SIGNATURES




STATE OF

}

} SS

COUNTY OF

}




I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared
_______________________, known to me to be the same person whose name is
subscribed to the foregoing Secured Continuing Unconditional Guaranty and known
to me to be the _____________________________ of the corporation that executed
the foregoing Secured Continuing Unconditional Guaranty, and acknowledged to me
that he executed and delivered the foregoing consent as his free and voluntary
act, for the uses set forth therein.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ______
day of February, 2007.

____________________________________

Notary Public




My Commission Expires: ______________




ACKNOWLEDGMENT OF SIGNATURES




STATE OF

}

} SS

COUNTY OF

}




I, ___________________________, a Notary Public in and for the state and county
aforesaid, so hereby certify that before me this day personally appeared
_______________________, known to me to be the same person whose name is
subscribed to the foregoing Secured Continuing Unconditional Guaranty and known
to me to be the _____________________________ of the corporation that executed
the foregoing Secured Continuing Unconditional Guaranty, and acknowledged to me
that he executed and delivered the foregoing consent as his free and voluntary
act, for the uses set forth therein.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this ______
day of February, 2007.

____________________________________

Notary Public




My Commission Expires: ______________


















